Affirmed and Memorandum Opinion filed February 27, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00239-CR

                         LEON HARRISON, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 635921

                 MEMORANDUM                      OPINION


      Appellant Leon Harrison appeals the trial court’s findings pursuant to article
64.04 of the Texas Code of Criminal Procedure.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief and the record were delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). On
December 17, 2013, appellant filed a pro se response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2